Title: From George Washington to Thomas Peter, 18 May 1798
From: Washington, George
To: Peter, Thomas

 

Dear Sir,
Mount Vernon 18th May [17]98

Your letter of the 16th, and its contents, came safe, as you will perceive by the enclosed receipt for the money.
As neither your letter of the 16th nor Patsey’s of the 15th, has taken any notice of one written to her by Mrs Washington of the 14th and committed to the care of Mr White (Commissioner) we are left in doubt as to the receipt of it—I shall just mention, therefore that the purport of it was, to inform you, that tomorrow (if not prevented by any thing at present unforeseen) we proposed to visit Hope Park—stay there on Sunday, & dine with you on Monday—This we yet mean to do. Our best wishes are offered for you, Patcy & the Children—and I am—Dr Sir Your Affecte Hble Servt

Go: Washington


P.S. I decline saying any thing concerning the Bricklayer until I come to the City.

